Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 
This application filed 05/08/2018 is a continuation of 14150999, filed 01/09/2014 and having 3 RCE-type filings therein 14150999 is a division of 13620750, filed 09/15/2012 ,now abandoned,13620750 is a continuation of 13601358, filed 08/31/2012 ,now U.S. Patent #9880699 and having 2 RCE-type filings therein, 13601358 is a continuation of 13107155, filed 05/13/2011 ,now abandoned 13107155 is a continuation of 11557460, filed 11/07/2006 ,now U.S. Patent #7945546 and having 4 RCE-type filings therein 11557460 Claims Priority from Provisional Application 60734675, filed 11/07/2005.
This communication is responsive to the amendment filed on 04/05/2022.
Status of claims:
	- Claim 1 was canceled.
	- Claims 20- 21 are newly added.
	- Claims 10-11 and 19 are amended.
	- Claims 2-21 are presented for examination.

Response to Arguments

Applicant's arguments with respect to the last rejections have been considered in view of the new ground(s) of rejection necessitated by amendment.

Examiner notes
Claims 5 and 14 recite the term an “indication”. According to the specification (at least pars. [0008], [0011], [0041], [0055]-[0057]), provides examples of indicator(s) can be waypoints such as panning (associated with directions to location associated with the search result), visual/icon (zooming). For the purpose examination, the “indication” is interpreted as waypoints in view the specification as above. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 2-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sadri et al., (US 2005/0027705), hereinafter “Sadri”, in view of Kreitler et al. (US 2006/0026170), hereinafter “Kreitler”.
As per claim 2, Sadri discloses a computer-implemented method, comprising:
	- sending, by the computing device, the query that was typed using the computing device to a remote computing system (par. [0104], The search engines can be hosted locally or on remote servers, wherein the remote servers can even include third party servers.  The communication between the mapping application and the search engine occurs over standard internet protocols and the results from the mapping application).  
	- receiving, by the computing device, multiple search results from the remote computing system responsive to the computing device having sent the query to the remote computing system (Fig. 16, par. [0063], a result set comes back in response to a search query or the user's clicking on a link (or similar act to receive a map with multiple locations plotted on it), the same results that are graphically displayed on the map are generated as a text based list); 
	- receiving, by the computing device, user selection of a selected search result from among the multiple search results through user interaction with the selected search result at the computing device (Fig. 16, par. [0063] & [0065], a result set comes back in response to a 
search query or the user's clicking on a link (or similar act to receive a map 
with multiple locations plotted on it), the same results that are graphically 
displayed on the map are generated as a text based list and displayed near the map area, wherein the results can be further filtered and sorted to refine the results sets a user receives in the application); 
	- providing, by the computing device, a presentation of the map with functionality that enables user input to pan the map to select a starting location from which to calculate directions to a location of the selected search result (fig 1, pars. [0124] and [0048], providing additional options from which the user can make selections: zoom controls 106 and pan controls 108, wherein clicking on one of the zoom levels 106, the radius is changed and clicking on one of the directional arrows (N, E, S or W) 108, the map 100 pans over to a new center point; and pars. [0060], [0072], and [0076], the user input in search criterion, the items may be ranked by proximity to the center of the map, to allow the user to easily select the closest items to the center by merely selecting the items listed first, providing the driving directions from the first point to the second point.  Additional information such as the approximate driving time between the points and/or the direction of a straight path connecting the two locations may optionally be provided. FIG. 17, the items may be ranked by proximity to the center of the map, to allow the user to easily select the closest items to the center by merely selecting the items listed first); 
	- receiving, by the computing device, user input that pans the map to select the starting location by placing a center of the map at the starting location (pars. [0124] and [0048], providing additional options from which the user can make selections: zoom controls 106 and pan controls 108, wherein clicking on one of the zoom levels 106, the radius is changed and clicking on one of the directional arrows (N, E, S or W) 108, the map 100 pans over to a new center point; and pars. [0060], [0072], and [0076], the user input in search criterion, the items may be ranked by proximity to the center of the map, to allow the user to easily select the closest items to the center by merely selecting the items listed first, providing the driving directions from the first point to the second point.  Additional information such as the approximate driving time between the points and/or the direction of a straight path connecting the two locations may optionally be provided. FIG. 17, the items may be ranked by proximity to the center of the map, to allow the user to easily select the closest items to the center by merely selecting the items listed first); and 
	- providing, by the computing device responsive to computing device having received the user input that pans the map to select the starting location by placing the center of the map at the starting location, directions from the starting location to the location of the selected search result (par. [0060] and [0076], providing the driving directions from the first point to the second point.  Additional information such as the approximate driving time between the points and/or the direction of a straight path connecting the two locations may optionally be provided. FIG. 17, the items may be ranked by proximity to the center of the map, to allow the user to easily select the closest items to the center by merely selecting the items listed first; and pars. [0124] and [0048], providing additional options from which the user can make selections: zoom controls 106 and pan controls 108, wherein clicking on one of the zoom levels 106, the radius is changed and clicking on one of the directional arrows (N, E, S or W) 108, the map 100 pans over to a new center point). First Named Inventor Adam Bliss Attorney Docket: 16113-0288008 Application No. : 15/973,794 Filed : May 8, 2018 Page : 3of7  
              Sadri discloses the invention as claimed above. However, Sadri does not disclose providing, by a computing device on a display device, a concurrent presentation of a map and a search query input element
	On the other hand, Kreitler discloses providing, by a computing device on a display device, a concurrent presentation of a map and a search query input element (fig. 12 & 16, pars. [0008], [0060]-[0061], and [0121]-[0122], a rendering of the user-defined location-based data overlaid on the map based on the query type to generate a correct map image of the area thereby generating within the client a rendering of the dynamic, location based search result overlaid on the map of the business, wherein if the user inputs a query that requests sites (e.g., hotels, restaurants) within a user defined radius of a city or center point, the map automatically zooms in or zooms out to accommodate that radius); 
           receiving, by the computing device, user input that interacts with the search query input element to type a query while the map is being concurrently represented by the display device (see figs. 12 &16, pars. [0058]- [0063], [0118], [0121]-[0122], the user inputs a query that requests sites (e.g., hotels, restaurants) within a user defined radius of a city or center point, the map automatically zooms in or zooms out to accommodate that radius).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify Sadri’s system to include the feature of concurrent presentation of a map and a search query input element as disclosed by Kreitler for the purpose of providing a rendering of the dynamic location-based data overlaid on  the map and displaying the rendering on the client computer improved system for presenting location information in response to a user's query is desired (Kreitler, pars. [0005]-[0006]). 

As per claim 3, The combination of Sadri and Kreitler discloses the invention as claimed. In addition, Sadri discloses the user interaction with the selected search result includes user input that navigates to the selected search result (Fig. 16, par. [0063] & [0065], a result set comes back in response to a search query or the user's clicking on a link (or similar act to receive a map 
with multiple locations plotted on it), the same results that are graphically 
displayed on the map are generated as a text based list and displayed near the map area, wherein the results can be further filtered and sorted to refine the results sets a user receives in the application). 

As per claim 4, The combination of Sadri and Kreitler discloses the invention as claimed. In addition, Kreitler discloses providing the concurrent presentation of the map and the search query input element includes providing the search query input element overlaid the presentation of the map (fig. 12 &16, pars. [0008], [0060]-[0061], and [0121]-[0122], a rendering of the user-defined location-based data overlaid on the map based on the query type to generate a correct map image of the area thereby generating within the client a rendering of the dynamic, location based search result overlaid on the map of the business).

As per claim 5, The combination of Sadri and Kreitler discloses the invention as claimed. In addition, Sadri discloses providing the directions from the starting location to the location of the selected search result includes presenting an indication on the map of the starting location and an indication on the map of the location of the selected search result  (FIG. 1, pars. [0006], [0045], and [0048], displaying the at least one selected item on the map simultaneously while displaying items found by a subsequent query, where an icon 104 representing a hotel is displayed at the location on the map corresponding to each hotel in the database. FIG. 1 also shows zoom controls 106 and pan controls 108, whereby clicking the arrows (N, E, S or W), also see Examiner’s note for indication).  

As per claim 6, The combination of Sadri and Kreitler discloses the invention as claimed. In addition, Sadri discloses providing the directions from the starting location to the location of the selected search result includes providing on the map a display of a line that identifies a path from the starting location to the location of the selected search result (fig. 1, pars. [0006], [0045], and [0048], displaying the at least one selected item on the map simultaneously while displaying items found by a subsequent query, where an icon 104 representing a hotel is displayed at the location on the map corresponding to each hotel in the database. FIG. 1 also shows zoom controls 106 and pan controls 108, whereby clicking the arrows (N, E, S or W) to show additional search results, which are off from the first view).  

As per claim 7, The combination of Sadri and Kreitler discloses the invention as claimed. In addition, Sadri discloses receiving, by the computing system responsive to the computing device providing directions from the starting location to the location of the selected search result, user input that selects a user interface element to start navigation along a path identified by the directions (fig. 1, pars. [0006], [0045], and [0048], displaying the at least one selected item on the map simultaneously while displaying items found by a subsequent query, where an icon 104 representing a hotel is displayed at the location on the map corresponding to each hotel in the database. FIG. 1 also shows zoom controls 106 and pan controls 108, whereby clicking the arrows (N, E, S or W) to show additional search results, which are off from the first view).  

As per claim 8, The combination of Sadri and Kreitler discloses the invention as claimed. In addition, Sadri discloses animating, by the computing system, the map to illustrate progress along the path identified by the directions (fig. 1, pars. [0006], [0045], and [0048], displaying the at least one selected item on the map simultaneously while displaying items found by a subsequent query, where an icon 104 representing a hotel is displayed at the location on the map corresponding to each hotel in the database. FIG. 1 also shows zoom controls 106 and pan controls 108, whereby clicking the arrows (N, E, S or W) to show additional search results, which are off from the first view).  

As per claim 9, The combination of Sadri and Kreitler discloses the invention as claimed. In addition, Sadri discloses sending, by the computing device, the starting location to the remote computing system responsive to the computing device having received the user input that pans the map to select the starting location by placing the center of the map at the starting location (par. [0104], wherein the search engines can be hosted locally or on remote servers, wherein the remote servers can even include third party servers.  The communication between the mapping application and the search engine occurs over standard internet protocols and the results from the mapping application, and fig. 1, pars. [0006], [0045], and [0048], displaying the at least one selected item on the map simultaneously while displaying items found by a subsequent query, where an icon 104 representing a hotel is displayed at the location on the map corresponding to each hotel in the database. FIG. 1 also shows zoom controls 106 and pan controls 108, whereby clicking the arrows (N, E, S or W) to show additional search results, which are off from the first view); and
	
Page : 4of 7receiving, by the computing device and from the remote computing system, information that identifies the directions from the starting location to the location of the selected search result [par. [0039], permits the user to specify location queries using a non-postal addresses for use as a local search input parameter, wherein generating a map using one of the landmarks as a center point). For example, a query might include parks within 25 miles of a route connecting Big Sur Park and Muir Woods Park in California); 
	wherein the computing device provides the directions from the starting location to the location of the selected result responsive to the computing device having received, from the computing system, the information that identifies the directions from the starting location to the location of the selected search result (fig. 1, pars. [0006], [0045], and [0048], displaying the at least one selected item on the map simultaneously while displaying items found by a subsequent query, where an icon 104 representing a hotel is displayed at the location on the map corresponding to each hotel in the database. FIG. 1 also shows zoom controls 106 and pan controls 108, whereby clicking the arrows (N, E, S or W) to show additional search results, which are off from the first view.  

As per claim 10, The combination of Sadri and Kreitler discloses the invention as claimed. In addition, Sadri discloses the computing device provides the presentation of the map with the functionality that enables user input to pan the map to select the starting location responsive to the computing device having received the user selection of the selected search result from among the multiple search results (fig. 1, pars. [0006], [0045], and [0048], displaying the at least one selected item on the map simultaneously while displaying items found by a subsequent query, where an icon 104 representing a hotel is displayed at the location on the map corresponding to each hotel in the database. FIG. 1 also shows zoom controls 106 and pan controls 108, whereby clicking the arrows (N, E, S or W) to show additional search results).  

As per claim 20, The combination of Sadri and Kreitler discloses the invention as claimed. In addition, Sadri discloses wherein receiving the user input that pans the map includes panning the map while a user interface element identifies the center of the map (fig. 1 and 16 and par. [0055], the icon to allow the user navigational choices (by clicking on the icon), such as in the case of a `city` icon, the system can allow the user to jump to a higher zoom level and re-center the map around the center of the icon with one click, wherein venue or restaurant seating charts are overlaid with information).  

As per claims 11-19 and 21, are computer readable storage device claims corresponding the method claims 2-10 and 20. Therefore, they are rejected under same rational of claims 2-10 and 20 above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LOAN T NGUYEN whose telephone number is (571)-270-3103.  The examiner can normally be reached on Monday and Thursday, from 9:00 am - 5:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4103. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOAN T NGUYEN/Examiner, Art Unit 2165                                                                                                                                                                                                        
/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165